Citation Nr: 0410178	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter and observer



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to May 1954.  
The veteran died in January 2002, and the appellant is the 
veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from a rating 
determination by the Baltimore, Maryland, Regional Office (RO).


REMAND

During a Central Office hearing in November 2003 the appellant has 
reported that the veteran received treatment at the Fort Howard VA 
Medical Center in Maryland in early 1970s.  The Board can find no 
clinical records from that VAMC in the veteran's claims file, and 
can find no evidence of an attempt by the RO to obtain such 
records.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In 
addition, the Board notes that the appellant has identified a 
private physician, as a source of relevant private medical 
treatment.  The RO must therefore obtain these treatment records 
because they may contain medical findings and other conclusions 
that might be determinative in the disposition of the claim.

The Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a 
duty to obtain all pertinent medical records which have been 
called to its attention by the appellant and by the evidence of 
record.)  Therefore, the RO must attempt to obtain the above-
referenced evidence prior to appellate review or otherwise fulfill 
its duty to assist.

Additionally, it appears that there are other reasons for 
remanding the case.  The veteran died in January 2002.  The death 
certificate lists myocardial infarction as the immediate cause of 
death, due to, or as a consequence of coronary artery disease.  
Another significant condition contributing to death was 
hyperlipidemia.  An autopsy was not conducted.  At the time of his 
death, the veteran was service-connected for PTSD, rated as 100 
percent disabling.  

The appellant has advanced an argument involving secondary service 
connection in support of her claim.  Her theory, as the Board 
understands it, is that the veteran's myocardial infarction and 
coronary artery disease, which caused his death, were related to 
his service-connected PTSD.  She contends that the stress from his 
PTSD symptoms contributed to his physical disabilities, which 
caused his death.  

Of record is a letter from VA physician, Sandra Marshall, M.D. 
dated in November 2002, which essentially asserts that the 
veteran's PTSD was at least as likely as not a contributing factor 
to his death from myocardial infarction.  

On the other hand, an opinion from the VA Chief of Cardiology 
indicated that while it is certainly possible that mental stress 
could worsen the clinical status of someone with coronary artery 
disease, there is little evidence that PTSD can play a major 
causative role.  The examiner concluded that is was far more 
likely that the coronary artery disease was related the veteran's 
multiple cardiac risk factors, i.e., age , gender, smoking and 
elevated serum cholesterol level.  

This evidence is in conflict as to whether the veteran's coronary 
artery disease may be attributable to his service-connected PTSD.  
Therefore, the current record is inadequate to render a fully 
informed decision on the issue without the benefit of additional 
medical expertise.  Thus, a remand to the RO for further 
evidentiary development is required in order to fulfill the 
statutory duty to assist.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

Consequently, in order to secure this evidence, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  Compliance 
requires that the appellant be notified of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A general 
form letter, prepared by the RO, not specifically addressing the 
disabilities and entitlement at issue, is not acceptable.  The 
letter should inform the appellant of which portion of the 
information and evidence is to be provided by the appellant and 
which part, if any, VA will attempt to obtain on behalf of the 
appellant.  After the appellant and her representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), (see also Quartuccio, supra), they should be given the 
opportunity to respond.

2.  The RO should also request the appellant to provide the names, 
addresses and dates of treatment of all medical care providers, VA 
or non-VA, who have provided pertinent treatment of the veteran 
for coronary artery disease.  After the appellant has signed the 
appropriate releases, those records should be obtained and 
associated with the claims folder.  Of particular interest would 
be pertinent treatment records from the Fort Howard VA Medical 
Center dated in the early 1970s, as well as treatment records from 
private physician referred to in her November 2003 testimony and 
any terminal records from Johns Hopkins Bayview.  All attempts to 
procure records should be documented in the file.  If the RO 
cannot obtain records identified by the appellant, a written 
notation to that effect should be placed in the file.  The 
appellant and her representative are also to be notified of 
unsuccessful efforts in this regard and afforded an opportunity to 
submit the identified records.

3.  Thereafter the claims file should be reviewed by a VA 
cardiologist, who has not previously reviewed the record, to 
determine the etiology of the veteran's myocardial infarct due to 
coronary artery disease.  The claims folder must be made available 
to the physician for review.  The reviewing physician should note 
in his or her report that a review of the claims file was 
undertaken.  The physician should offer an opinion as to what 
role, if any, the veteran's service connected PTSD had in causing 
the veteran's death or in contributing thereto.  In answering this 
question, the physician should indicate whether the medical 
records suggest that the veteran's PTSD "contributed substantially 
or materially" to death, that it "combined" to cause death, or 
that it "aided or lent assistance" to the production of death.  In 
other words, is it least as likely as not that the service-
connected PTSD aggravate the nonservice-connected heart disease so 
as to aid in the cause of death?  Based on the evidence of record, 
the physician should indicate what impact, if any, the veteran's 
nonservice-connected medical disabilities, as opposed to PTSD, had 
on his death.

Either a positive or negative response should be specifically 
stated for the record.  If these matters cannot be medically 
determined without resort to mere conjecture, this should be 
commented upon in the report.  A discussion of the facts and the 
medical principles involved will be of considerable assistance to 
the Board.  In the event additional information is deemed 
necessary to render an opinion, the physician should specify what 
information is needed and the RO should attempt to obtain it.

4.  After completing the requested action, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim by evaluating all evidence obtained after 
the last statement or supplemental statement of the case was 
issued.  If the benefits sought on appeal remain denied, the RO 
must furnish the appellant and her representative an appropriate 
supplemental statement of the case to and allow them a reasonable 
period of time to respond.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal, including 
VCAA and any other legal precedent. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





